Title: To Thomas Jefferson from Edmond Charles Genet, 9 July 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 9. Juillet 1793. l’an 2e. de la Republique.

J’ai deja eu plusieurs fois l’honneur de vous entretenir du traitement révoltant que les vaisseaux de guerre anglais faisaient essuyer dans toutes les mers aux batimens américains. Je vous ai instruit des visites sevères aux quelles ils les assujettissoient et des saisies qu’ils se permettoient de faire, à leur bord et sous la protection du Pavillon des Etats Unis, des personnes et des propriétés des citoyens français.
Les rapports de tous les navigateurs attestent la vérité de ces faits, et les plaintes ci jointes en présentent de nouvelles preuves. Je vous prie, Monsieur, de les porter à la connoissance de M. le Président des Etats Unis et d’avoir la complaisance de me faire savoir les mesures qu’il a prises ou celles qu’il se propose de prendre pour faire respecter par nos ennemis le pavillon des Etats Unis autant que nous le respectons nous mêmes, et pour faire rendre à nos concitoyens les propriétés dont ils ont été dépouillés injustement.
Je dois vous observer, Monsieur, que comme les anglais continueront vraisemblablement à enlever impunement nos citoyens et leurs propriétés a bord de nos vaisseaux, sans s’embarrasser des principes philosophiques proclamés par le Président des Etats Unis, les engagemens que nous avons contractés avec vous nous mettant dans la position la plus desavantageuse vis-a-vis de nos ennemis, en nous privant de la faculté d’user en tout point à leur égard du droit de représailles, il est urgent autant pour votre interêt que pour le notre que nous convenions  de prendre promptement d’autres mesures. J’attends incessamment, Monsieur une réponse positive du Gouvernement fédéral sur cet objet, et j’espere qu’elle sera conforme à la dignite et a la justice du Peuple Américain, qui ne doit point exiger, s’il est hors d’Etat aujourd’hui d’en imposer aux anglais qu’il a vaincus autrefois, que nous nous exposions et que nous l’exposions lui même plus longtems par une débonnaireté déplacée aux insultes de cette nation vis-a-vis de la quelle les procédés genereux ne conduisent en Général qu’a de nouveaux outrages. Agreez, Monsieur, mon respect & mon estime.

Genet

